Citation Nr: 1041626	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  04-07 258A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a neurological 
disability of the left lower extremity.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to December 
1967, including service in the Republic of Vietnam.  He received 
the Purple Heart Medal.

These matters initially came before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO denied entitlement 
to service connection for hemorrhoids and peripheral numbness of 
the left lower extremity.

The Veteran testified before the undersigned at a September 2008 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

In April 2009, the Board remanded these matters for further 
development.

The record reflects that the Veteran was previously represented 
by Disabled American Veterans, as shown in a July 1992 VA Form 
21-22.  There is also evidence that the American Legion has 
assisted the Veteran with his claim, but there is no completed VA 
Form 21-22 in the claims file appointing that organization as the 
Veteran's representative.  In September 2010, a letter was sent 
to the Veteran which requested that he clarify his 
representation.  In September 2010, the Veteran indicated that he 
wished to represent himself.  He has not appointed a 
representative.

The issues of entitlement to service connection for a 
urethra disability and an intestinal disability and 
whether new and material evidence has been presented to 
reopen claims for service connection for a bladder 
disability and a kidney disability have been raised by the 
record, but have not been adjudicated by the Agency or 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A May 2009 VA examination report reveals that the Veteran has 
been diagnosed as having a neurological disability of the left 
lower extremity, namely meralgia paresthetica.  Thus, a current 
disability has been demonstrated.

Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  Also, 
he has reported that he began to experience left leg numbness in 
service and that such symptoms have continued since that time.

The physician who conducted the May 2009 VA examination opined 
that the Veteran's left leg numbness was not related to any in-
service event or condition.  This opinion was apparently based on 
the fact that the Veteran's left leg paresthesia/numbness was 
undoubtedly due to nerve impingement, most likely stemming from 
osteoarthritis of the hip and/or L5-S1 disc space narrowing, and 
that his service treatment records did not indicate any back or 
hip injuries other than treatment for residual back pain after a 
lumbar puncture and a minor low back strain.  His service 
treatment records did not reveal any ongoing, persistent low back 
pain or pathologic process or any treatment for radicular 
symptoms.  Furthermore, private treatment records referring to 
the Veteran's lower back disability all noted that the statements 
made were "by history" and that such statements made by the 
Veteran were not corroborated by any medical evidence and 
therefore of no probative value.

The examiner also opined that there was no reliable medical 
evidence to support a conclusion that the Veteran's left leg 
paresthesia was due to herbicide exposure.  No further 
explanation or reasoning was provided as to this opinion.

The May 2009 opinion is inadequate because although the 
examination report reveals that the Veteran reported that his 
left leg symptoms began in 1966 and had become progressively 
worse since that time, the examiner's reasoning indicates that he 
did not consider the Veteran's reports of in-service left leg 
symptoms or a continuity of symptomatology in formulating his 
opinion.  Specifically, he reasoned that there was no medical 
evidence of any in-service treatment for radicular symptoms and 
there was no mention of the Veteran's reports of such in-service 
symptoms.  Also, he reasoned that the Veteran's reports of his 
history were not corroborated by medical evidence and were thus 
not probative.

The Veteran is competent to report the symptoms and history of 
his left lower extremity neurological disability.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Also, a medical 
opinion based solely on the absence of documentation in the 
record is inadequate and a medical opinion is inadequate if it 
does not take into account the Veteran's reports of symptoms and 
history (even if recorded in the course of the examination).  
Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, although the examiner opined that there was no 
reliable medical evidence to support a conclusion that the 
Veteran's left leg paresthesia was due to herbicide exposure, it 
is unclear as to what evidence was considered and no further 
specific explanation or reasoning was provided.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed).

A March 2001 letter from the Social Security Administration (SSA) 
reveals that the Veteran began receiving SSA disability benefits 
in February 1993 for an unspecified disability.  The United 
States Court of Appeals for Veterans Claims has held that where 
there has been a determination with regard to SSA benefits, the 
records concerning that decision must be obtained, if relevant.  
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 
F.3d 1317, 1321 (2010) (there is no duty to get SSA records when 
there is evidence that they pertain to disabilities not at issue 
before VA).  The medical records related to the SSA's disability 
determination have not yet been associated with the claims file 
and may be relevant. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of 
that agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to make 
the decision. 

2.  After any SSA disability records have 
been obtained and associated with the 
Veteran's claims file, schedule him for a 
VA examination to determine the etiology of 
the current neurological disability of the 
left lower extremity.  All indicated tests 
and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current neurological disability of the left 
lower extremity had its onset in service, 
is related to the Veteran's in-service 
neurological symptoms, is related to in-
service herbicide exposure, or is otherwise 
the result of a disease or injury in 
service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  The AOJ should review the examination 
report to ensure that it contains the 
information requested in this remand and is 
otherwise complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


